Saraiva v New York State Thruway Auth. (2022 NY Slip Op 05468)





Saraiva v New York State Thruway Auth.


2022 NY Slip Op 05468


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


732 CA 21-01278

[*1]MARIO SARAIVA, CLAIMANT-RESPONDENT,
vNEW YORK STATE THRUWAY AUTHORITY, DEFENDANT-APPELLANT. (CLAIM NO. 128270.) 


GOLDBERG SEGALLA LLP, ROCHESTER (RAUL E. MARTINEZ OF COUNSEL), FOR DEFENDANT-APPELLANT. 
 

	Appeal from an order of the Court of Claims (Debra A. Martin, J.), entered June 9, 2021. The order, insofar as appealed from, denied in part the motion of defendant for summary judgment dismissing the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court